                                                       Case 5:20-cv-01550-JGB-SHK Document 1 Filed 08/03/20 Page 1 of 11 Page ID #:1



                                                         1 IRA L. GOTTLIEB (SBN 103236)
                                                           igottlieb@bushgottlieb.com
                                                           i_gpttlieb@Amshgottlieb.corn
                                                         2 ERICA DEUTSCH (SBN 204427)
                                                           edeutsch@bushgottlieb.com
                                                           edeutsch_@bushgottlieb.corn
                                                         3 JASON WOJCIECHOWSKI
                                                                     WOJC1ECHOWSKI (SBN 263911)
                                                           jasonw@BushGottlieb.com
                                                           tasonw@BushGottlieb.com
                                                         4 BUSH GOTTLIEB
                                                           A Law Corporation
                                                         5 801 North Brand Boulevard, Suite 950
                                                           Glendale, California 91203-1260
                                                         6 Telephone: (818) 973-3200
                                                           Facsimile: (818) 973-3201
                                                         7
                                                           Attorneys for SEIU Local 121RN
                                                         8
                                                                                 UNITED STATES DISTRICT COURT
                                                         9
                                                                     CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
                                                        10
                                                        11
                                                           SEIU LOCAL 121RN, an                                  CASE NO. 5:20-CV-01550
                801 North Brand Boulevard, Suite 950




                                                        12 unincorporated association,
                   Glendale, California 91203-1260




                                                                                                                 COMPLAINT FOR PRELIMINARY
                                                        13                     Plaintiff,
BUSH GOTTLIEB




                                                                                                                 INJUNCTION IN AID OF
                                                        14            vs.
                                                                      VS.                                        ARBITRATION

                                                        15 RIVERSIDE HEALTHCARE                                  [29 U.S.C. § 185(a)]
                                                           SYSTEM, L.P. D/B/A RIVERSIDE
                                                        16 COMMUNITY HOSPITAL, a
                                                           California limited partnership,
                                                        17
                                                                        Defendant.
                                                        18
                                                        19
                                                        20            COMES NOW Plaintiff SEIU Local 121RN ("Local
                                                                                                           (“Local 121RN")
                                                                                                                   121RN”) and pleads as
                                                        21 follows:
                                                        22                                        INTRODUCTION
                                                        23            1.       Plaintiff Local 121RN brings this action against Defendant Riverside
                                                        24 Healthcare System L.P. d/b/a Riverside Community Hospital ("Hospital")
                                                                                                                     (“Hospital”) to enforce
                                                        25 by way of preliminary injunction the collective bargaining agreement between Local
                                                        26 121RN and the Hospital ("CBA").
                                                                                  (“CBA”). Local 121RN—which represents registered
                                                        27 nurses employed by the Hospital—has filed a grievance under the CBA protesting
                                                        28 the Hospital's
                                                               Hospital’s announced intent to eliminate the Local 121RN—represented
                                                                                                                  121RN–represented job
                                                             717185v1 11121-30037
                                                                                              Complaint for Preliminary Injunction
                                                       Case 5:20-cv-01550-JGB-SHK Document 1 Filed 08/03/20 Page 2 of 11 Page ID #:2



                                                         1 classification of Charge Nurse and reassign the Charge Nurses'
                                                                                                                  Nurses’ job duties to a newly
                                                         2 created supervisory classification that will not be represented by Local 121RN or by
                                                         3 any union. The elimination will result in job loss—in the midst of a pandemic and
                                                         4 recession—for Local 121RN–represented
                                                                               121RN—represented employees at the Hospital, both for
                                                         5 Charge Nurses who are not able to find another position at the Hospital and of other
                                                         6 employees represented by Local 121RN who are displaced from their jobs by
                                                         7 Charge Nurses subject to layoff pursuant to the CBA's
                                                                                                           CBA’s procedures governing
                                                         8 reductions in force.
                                                         9            2.       The Hospital has stated that it will implement the elimination of the
                                                        10 charge nurse job classification on September 11, 2020. The elimination and
                                                        11 concomitant transfer of duties performed by bargaining-unit employees to Hospital
                801 North Brand Boulevard, Suite 950




                                                        12 supervisors violates the CBA. The Hospital denies the violation and states that it has
                   Glendale, California 91203-1260




                                                        13 the right to enact this change. Under the CBA, the parties'
                                                                                                              parties’ dispute must be decided
BUSH GOTTLIEB




                                                        14 by a neutral arbitrator. The Hospital has expressly refused to engage in expedited
                                                        15 arbitration in order to resolve the dispute before September 11, 2020 or to maintain
                                                        16 the status quo pending resolution. Local 121RN and the registered nurses employed
                                                        17 by the Hospital will suffer irreparable harm that cannot be adequately remedied by
                                                        18 the arbitrator if the Hospital enacts its proposed action. Therefore, absent an
                                                        19 injunction, Local 121RN and the registered nurses will be unable to obtain the
                                                        20 benefit of their bargain.
                                                        21                           JURISDICTION, PARTIES, AND VENUE
                                                        22            3.       Plaintiff Local 121RN is an unincorporated association with its
                                                        23 principal offices located in Pasadena, California. Local 121RN is organized for the
                                                        24 purpose of representing employees of employers engaged in interstate commerce,
                                                        25 including certain employees of the Hospital. Local 121RN is a labor organization
                                                        26 within the meaning of 29 U.S.C. sections 142(3), 152(5), and 185(a).
                                                        27            4.       Defendant Hospital is a California limited partnership with its principal
                                                        28 place of business in Riverside, California. Defendant is an acute-care hospital that
                                                             717185v1 11121-30037
                                                                                                                2
                                                                                               Complaint for Preliminary Injunction
                                                       Case 5:20-cv-01550-JGB-SHK Document 1 Filed 08/03/20 Page 3 of 11 Page ID #:3



                                                         1 provides a variety of health-care services. The Hospital employs over 1,100
                                                         2 registered nurses represented by Local 121RN, as well as many other employees.
                                                         3 The Hospital is an employer within the meaning of 29 U.S.C. sections 142(3),
                                                         4 152(2), and 185(a) and is engaged in an industry affecting commerce within the
                                                         5 meaning of 29 U.S.C. sections 142(1), 152(6) & (7), and 185(a).
                                                         6            5.       This Court has jurisdiction over this action to enforce a private-sector
                                                         7 labor agreement under 29 U.S.C. section185(a) and federal question jurisdiction
                                                         8 under 28 U.S.C. section 1331.
                                                         9            6.       Venue is proper in this Court because the acts complained of occurred
                                                        10 in Riverside, California, within the Central District of California.
                                                        11                                                 FACTS
                801 North Brand Boulevard, Suite 950




                                                        12 Grievance and Arbitration Procedure
                   Glendale, California 91203-1260




                                                        13            7.       Effective September 15, 2017, Local 121RN and the Hospital entered
BUSH GOTTLIEB




                                                        14 into a CBA expiring September 15, 2020, setting forth the wages, hours, and other
                                                        15 terms and conditions of employment of a bargaining unit of non-supervisory
                                                        16 registered nurses employed by the Hospital at its facility at 4445 Magnolia Avenue
                                                        17 in Riverside, California. A true and correct copy of the CBA is attached to this
                                                        18 Complaint as Exhibit A.
                                                        19            8.       Article 38 of the CBA establishes a grievance procedure for "dispute[s]
                                                                                                                                           “dispute[s]
                                                        20 or disagreement[s] involving the interpretation, application or compliance with
                                                                               of” the CBA. (Exh. A., Art. 38.1 at pg. 37.)
                                                        21 specific provisions of
                                                        22            9.       The grievance procedure contains three steps. At the first step, the
                                                        23 parties meet to discuss the dispute within 15 days after Local 121RN files the
                                                        24 grievance. The Hospital must provide Local 121RN with a written response within
                                                        25 15 days after the grievance meeting. If Local 121RN is dissatisfied with the
                                                        26 response, it can proceed to the second step by so requesting within 10 days after
                                                        27 receipt of the written response. The parties must meet within 10 days after Local
                                                        28 121RN moves the grievance to the second step, and the Hospital must provide a
                                                             717185v1 11121-30037
                                                                                                                3
                                                                                               Complaint for Preliminary Injunction
                                                       Case 5:20-cv-01550-JGB-SHK Document 1 Filed 08/03/20 Page 4 of 11 Page ID #:4



                                                         1 written response within 10 days after the meeting. (Exh. A., Art. 38.3 at pg. 38.)
                                                         2            10.      If Local 121RN is still dissatisfied with the response, it can move the
                                                         3 grievance to arbitration by notifying the Hospital and requesting a panel of seven
                                                         4 arbitrators from the Federal Mediation and Conciliation Service within 20 days of
                                                         5 receipt of the second written response. All dates to this point exclude weekends and
                                                         6 holidays. Thereafter, the parties select an arbitrator by alternately striking names
                                                         7 from the list of seven until one remains. The Hospital must respond to a request to
                                                         8 strike within 10 calendar days, so long as the Hospital has had the list of arbitrators
                                                         9 for at least 14 calendar days at the time of the request. (Exh. A, Art. 38.3.3 at pgs.
                                                           38–39.)
                                                        10 38-39.)
                                                        11            11.      The Hospital can therefore cause the grievance procedure to take at
                801 North Brand Boulevard, Suite 950




                                                        12 least 94 calendar days from the date of filing the grievance to the date the arbitrator
                   Glendale, California 91203-1260




                                                        13 is selected. Further, actual scheduling of an arbitration hearing is dependent on the
BUSH GOTTLIEB




                                                        14 availability of the arbitrator and the parties and typically does not occur until months
                                                        15 after the arbitrator is selected. Finally, in a normal case the arbitrator will issue their
                                                        16 ruling at least weeks, and often months, after the hearing. As described below, the
                                                        17 Hospital gave Local 121RN less than 60 days'
                                                                                                  days’ notice that it intended to eliminate
                                                        18 the charge nurse position.
                                                        19 Elimination of the Charge Nurse Position
                                                        20            12.      The Hospital has recognized Local 121RN as the collective-bargaining
                                                        21 representative for
                                                        22            [a]ll full-time, part-time, and per diem registered nurses working in RN
                                                                      [01
                                                        23            job classifications identified in the Wage Scales applicable to Riverside
                                                        24            Community Hospital attached to this Agreement at the Hospital's
                                                                                                                           Hospital’s
                                                        25            facility at 4445 Magnolia Avenue, Riverside, California or buildings
                                                        26            operating as "Riverside
                                                                                   “Riverside Community Hospital,”
                                                                                                        Hospital," in Riverside, California;
                                                        27            excluding . . . supervisors, as defined in the National Labor Relations
                                                        28            Act.
                                                             717185v1 11121-30037
                                                                                                                4
                                                                                               Complaint for Preliminary Injunction
                                                       Case 5:20-cv-01550-JGB-SHK Document 1 Filed 08/03/20 Page 5 of 11 Page ID #:5



                                                         1 (Exh. A, Article 2.1 at pg. 1.)
                                                         2            13.      One of the "RN
                                                                                          “RN job classifications identified in the Wage Scales”
                                                                                                                                         Scales" is
                                                         3 Charge Nurse. (Exh. A, Appendix Part K at pgs. 81-82.)
                                                                                                          81–82.) The Employer recognizes
                                                         4 Local 121RN as the exclusive collective-bargaining representative of registered
                                                         5 nurses in the job classification of Charge Nurse.
                                                         6            14.      The CBA bans the Hospital from
                                                         7            establish[ing] jobs or job titles for the purpose of excluding work or
                                                         8            employees from the bargaining units as established in this Article of the
                                                         9            Agreement and [from] hir[ing] or utiliz[ing] existing supervisors who
                                                        10            are not part of the bargaining units to perform bargaining unit work
                                                        11            except as consistent with past practice . . . .
                801 North Brand Boulevard, Suite 950




                                                        12 (Exh. A, Article 3.1 at pg. 2.)
                   Glendale, California 91203-1260




                                                        13            15.      On or about July 13, 2020, the Hospital sent a letter to all Charge
BUSH GOTTLIEB




                                                        14 Nurses employed by the Hospital stating that "the
                                                                                                        “the Hospital has decided to eliminate
                                                        15 the Charge Nurse position."
                                                                            position.” The stated effective date of the elimination was
                                                        16 September 11, 2020. A true and correct copy of one of the letters sent to Charge
                                                        17 Nurses is attached to this Complaint as Exhibit B.
                                                        18            16.      In or about the afternoon of July 13, 2020, the Hospital sent Local
                                                           121RN’s designated representative a letter notifying Local 121RN of the Hospital's
                                                        19 121RN's                                                                 Hospital’s
                                                        20 intent to eliminate the Charge Nurse position. A true and correct copy of the July 13
                                                        21 notification from the Hospital is attached to this Complaint as Exhibit C.
                                                        22            17.      The Hospital has not claimed that all Charge Nurse job duties are being
                                                        23 eliminated. Instead, the Hospital has only claimed in a July 14, 2020 email that
                                                           “[m]uch of
                                                        24 "[m]uch of what the Charge Nurses do presently will no longer be needed in our
                                                        25 future model."
                                                                  model.” (Emphasis added.) A true and correct copy of the July 14 email from
                                                        26 the Hospital to Local 121RN is attached to this Complaint as Exhibit D.
                                                        27            18.      The Hospital intends to reassign the Charge Nurse job duties that are
                                                        28 not eliminated to a newly created classification of Clinical Nurse Coordinator.
                                                             717185v1 11121-30037
                                                                                                                5
                                                                                               Complaint for Preliminary Injunction
                                                       Case 5:20-cv-01550-JGB-SHK Document 1 Filed 08/03/20 Page 6 of 11 Page ID #:6



                                                         1 Further, the Hospital claims this classification will be supervisory/managerial—and
                                                         2 thus not in Local 121RN's
                                                                             121RN’s bargaining unit—and intends to assign a variety of
                                                         3 supervisory job duties to the Clinical Nurse Coordinator, "such
                                                                                                                     “such as, but not limited to
                                                         4 conducting annual performance appraisals; issuing discipline; performance
                                                         5 matrixes; training; staffing decisions; assisting in strategic planning; etc.”
                                                                                                                                    etc." (Exh. D.)
                                                         6 Under the National Labor Relations Act, these job duties are likely to cause the
                                                         7 Clinical Nurse Coordinators to be classified as supervisors, and thus not as
                                                         8 employees who can be represented by Local 121RN.
                                                         9            19.      Local 121RN is informed and believes and on that basis alleges that,
                                                        10 contrary to the Hospital's
                                                                           Hospital’s claims, most Charge Nurse job duties cannot be
                                                        11 eliminated because they are integral to the functioning of safe patient care in a
                801 North Brand Boulevard, Suite 950




                                                        12 hospital. In any event, at least some Charge Nurse job duties will be transferred to
                   Glendale, California 91203-1260




                                                        13 Clinical Nurse Coordinators, and therefore the Hospital has effectively admitted that
BUSH GOTTLIEB




                                                                                                           “establishing jobs . . . for the purpose
                                                        14 it intends to violate Article 3.1 of the CBA by "establishing
                                                        15 of excluding work . . . from the bargaining unit[]"
                                                                                                       unit[]” and by "hir[ing]
                                                                                                                      “hir[ing] . . . supervisors
                                                        16 who are not part of the bargaining unit[] to perform bargaining unit work . . . ."
                                                                                                                                           .”
                                                        17            20.      To the extent there are insufficient vacant positions for Charge Nurses
                                                        18 to transfer to, or if Charge Nurses do not have the qualifications for the vacant
                                                        19 positions, the elimination of the Charge Nurse position will result in a reduction in
                                                        20 force. Under Article 19 of the CBA, Charge Nurses may have the right to "displace"
                                                                                                                                   “displace”
                                                        21 other employees, and any displaced employee might have the right to, in turn,
                                                        22 displace a different employee. (Exh. A, Art. 19.5 at pgs. 11-12.)
                                                                                                                     11–12.)
                                                           Hospital’s Campaign to Undermine the Union
                                                        23 Hospital's
                                                        24            21.      Under Article 25 of the CBA, issues related to nurse staffing are
                                                        25 exempted from arbitration and are instead directed into a dispute resolution process.
                                                        26 If that process is unsuccessful in resolving the staffing dispute, the no-strike clause
                                                        27 in Article 17 is suspended for any strike that begins within 60 days of the end of the
                                                        28 dispute resolution process.
                                                             717185v1 11121-30037
                                                                                                                6
                                                                                               Complaint for Preliminary Injunction
                                                       Case 5:20-cv-01550-JGB-SHK Document 1 Filed 08/03/20 Page 7 of 11 Page ID #:7



                                                         1            22.      On June 26, 2020, hundreds of nurses represented by Local 121RN,
                                                         2 including a great number of Charge Nurses, began a 10-day strike after the Article
                                                         3 25 dispute resolution process failed to resolve a variety of staffing issues. The strike
                                                         4 ended on July 6, 2020.
                                                         5            23.      On July 7, 2020, Local 121RN and the Hospital had their first meeting
                                                         6 to begin bargaining a successor contract to the CBA, which expires September 15,
                                                         7 2020.
                                                         8            24.      On or around July 5, 2020, the Hospital informed Local 121RN that it
                                                         9 would not agree to count time spent in bargaining by nurses represented by Local
                                                        10 121RN as time worked for purposes of fulfilling nurses'
                                                                                                           nurses’ commitments to work a
                                                        11 certain number of shifts per week. In CBA negotiations between Local 121RN and
                801 North Brand Boulevard, Suite 950




                                                        12 the Hospital in 2014 and 2017, the Hospital did count the time spent in bargaining
                   Glendale, California 91203-1260




                                                                  nurses’ minimum commitments. Local 121RN is informed and believes and
                                                        13 toward nurses'
BUSH GOTTLIEB




                                                        14 on that basis alleges that employees represented by a different union (SEIU United
                                                        15 Healthcare Workers West) that bargained earlier in 2020 for their CBA counted the
                                                        16 time spent in bargaining toward their commitment.
                                                        17            25.      On or around July 23, 2020, the Hospital representatives left a
                                                        18 bargaining session in protest of Local 121RN's
                                                                                                  121RN’s decision to bring certain individuals
                                                        19 to the bargaining session, and the Hospital has expressly refused to bargain absent
                                                                                                    “guests” to the bargaining session,
                                                        20 assurances that the Union will not bring "guests"
                                                        21 notwithstanding clear National Labor Relations Board authority that a party cannot
                                                        22 condition bargaining on who the other party chooses to bring to the bargaining
                                                        23 session.
                                                        24            26.      The Hospital’s
                                                                                   Hospital's decision, announced just a week after the strike ended,
                                                        25 to eliminate the union-represented Charge Nurse job and replace it with a non-union
                                                        26 job, in the context of its other unlawful actions, is in retaliation for Hospital
                                                        27 employees exercising their legal and contractual right to strike, and thus is in
                                                        28 violation of Article 42.1 of the CBA.
                                                             717185v1 11121-30037
                                                                                                                7
                                                                                               Complaint for Preliminary Injunction
                                                       Case 5:20-cv-01550-JGB-SHK Document 1 Filed 08/03/20 Page 8 of 11 Page ID #:8



                                                         1            27.      If the Hospital’s
                                                                                      Hospital's unlawful course of action is permitted to come to
                                                         2 fruition, including, as relevant here, its transfer of Charge Nurse job duties from
                                                         3 union employees to supervisors, Local 121RN and the employees it represents will
                                                         4 be irreparably harmed because it will be forced to bargain from a position of
                                                         5 weakness and the CBA cannot be reformed to restore Local 121RN and the nurses it
                                                         6 represents to the status quo ante.
                                                         7 Local 121RN's
                                                                 121RN’s Grievance
                                                         8            28.      On or about July 16, 2020, Local 121RN filed a grievance alleging that
                                                         9 the Hospital's
                                                               Hospital’s intended actions violate Articles 3 (Bargaining Unit Work), 4 (Mutual
                                                        10 Respect), and 42 (Non-Discrimination) of the CBA. A true and correct copy of the
                                                        11 grievance is attached to this Complaint as Exhibit E.
                801 North Brand Boulevard, Suite 950




                                                        12            29.      On August 2, 2020, Local 121RN sent a letter to the Hospital
                   Glendale, California 91203-1260




                                                        13 requesting that the Hospital participate in expedited arbitration and/or agree to
BUSH GOTTLIEB




                                                                                              arbitrator’s ruling on the grievance. A true and
                                                        14 maintain the status quo pending an arbitrator's
                                                        15 correct copy of the letter is attached to this Complaint as Exhibit F.
                                                        16            30.      As of the date of this Complaint, the Hospital has neither agreed to
                                                        17 expedited arbitrator nor agreed to maintain the status quo pending arbitration. By
                                                        18 this action, the Hospital has breached the CBA's
                                                                                                      CBA’s implied promise to maintain the
                                                        19 status quo pending arbitration of this type of grievance, and has required Local
                                                        20 121RN to incur legal fees and costs to prepare and file this action.
                                                        21                                   FIRST CAUSE OF ACTION
                                                        22                             (Breach of Contract, 29 U.S.C. § 185(a))
                                                        23            31.      Based on the facts alleged in Paragraphs 1-30,
                                                                                                                        1–30, which are realleged and
                                                        24 incorporated here, the Hospital has breached and violated the CBA between it and
                                                        25 Local 121RN by refusing to maintain the status quo pending arbitration of Local
                                                           121RN’s grievance regarding the elimination of the Charge Nurse job.
                                                        26 121RN's
                                                        27            32.      As a result of the Hospital's
                                                                                                  Hospital’s refusal to honor its contractual
                                                        28 commitments, Local 121RN and the registered nurses represented by Local 121RN
                                                             717185v1 11121-30037
                                                                                                                8
                                                                                               Complaint for Preliminary Injunction
                                                       Case 5:20-cv-01550-JGB-SHK Document 1 Filed 08/03/20 Page 9 of 11 Page ID #:9



                                                         1 will suffer immediate and irreparable harm unless the Court enjoins the elimination
                                                         2 of the Charge Nurse job and the transfer of the Charge Nurse job duties to Clinical
                                                         3 Nurse Coordinators, or any other supervisory or managerial job classification.
                                                         4            33.      If the elimination of the Charge Nurse job and transfer of job duties
                                                         5 takes place on September 11, 2020, the arbitral process will be frustrated because
                                                         6 the arbitrator will be presented with a fait accompli, and the arbitrator's
                                                                                                                          arbitrator’s ability to
                                                         7 issue orders—including orders requiring the rehiring of any laid off employees, the
                                                         8 re-establishment of the Charge Nurse job, and the restoration of all Charge Nurse
                                                         9 job duties that Charge Nurses currently perform—will be impeded and frustrated by,
                                                        10 among other things, the passage of time, the dispersal of laid off employees to other
                                                        11 jobs or geographic areas.
                801 North Brand Boulevard, Suite 950




                                                        12            34.      Moreover, the prospect of the loss of employer-provided health
                   Glendale, California 91203-1260




                                                        13 insurance—which will affect not only laid-off employees but their dependents—
BUSH GOTTLIEB




                                                        14 during a deadly global pandemic in which Riverside County has the second-most
                                                        15 positive COVID-19 cases and the second-most deaths in all of California may be
                                                        16 devastating.
                                                        17            35.      The balance of hardships weighs heavily in favor of Local 121RN and
                                                        18 the registered nurses. The harms that will result from implementation of the
                                                        19 elimination of the Charge Nurse job, as described above, are substantial. On the
                                                        20 other hand, issuance of the injunction will result in, at worst, a short delay in the
                                                           Hospital’s ability to implement the change.
                                                        21 Hospital's
                                                        22                                     DEMAND FOR RELIEF
                                                        23            WHEREFORE, Plaintiff Local 121RN prays for relief as follows:
                                                        24            1.       A preliminary injunction enjoining Defendant Hospital from taking any
                                                        25 of the actions set forth below, pending issuance of the award of an arbitrator
                                                        26 regarding Local 121RN's
                                                                           121RN’s grievance:
                                                        27                     A.    Taking any action to transfer, reassign, or eliminate the job
                                                        28 duties of Charge Nurses;
                                                             717185v1 11121-30037
                                                                                                                9
                                                                                               Complaint for Preliminary Injunction
                                                       Case 5:20-cv-01550-JGB-SHK Document 1 Filed 08/03/20 Page 10 of 11 Page ID #:10



                                                          1                     B.    Laying off, terminating the employment of, or reducing the hours
                                                          2 or work schedules of any Charge Nurses;
                                                          3                     C.    Laying off any other employees as a result of Charge Nurses
                                                            “displacing” those employees;
                                                          4 "displacing"
                                                          5            2.       An award of costs and reasonable attorneys’
                                                                                                                 attorneys' fees; and
                                                          6            3.       Such other relief as the Court may deem just and proper.
                                                          7
                                                          8 DATED: August 3, 2020                        IRA L. GOTTLIEB
                                                                                                         ERICA DEUTSCH
                                                          9
                                                                                                         JASON WOJCIECHOWSKI
                                                         10                                              BUSH GOTTLIEB, A Law Corporation
                                                         11
                801 North Brand Boulevard, Suite 950




                                                         12
                                                                                                                                       12477ted
                   Glendale, California 91203-1260




                                                                                                         By:
                                                         13
BUSH GOTTLIEB




                                                                                                             IRA L. GOTTLIEB
                                                         14                                              Attorneys for SEIU Local 121RN
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28
                                                              717185v1 11121-30037
                                                                                                                10
                                                                                                Complaint for Preliminary Injunction
Case 5:20-cv-01550-JGB-SHK Document 1 Filed 08/03/20 Page 11 of 11 Page ID #:11




     1
     2                                            VERIFICATION
     3              I, Frank Torres, declare as follows:
    4                        I am the Chief of Staff of SEIU 121RN, Plaintiff in the present case.
    5                        I have personal knowledge of 121RN, its activities, and intentions,
    6 including those set out in the foregoing Complaint for Injunction in Aid of
    7 Arbitration; and if called on to testify I would competently testify as to the matters
    8 stated herein.
    9                        I have personal knowledge of Riverside Community Hospital their
   10 activities related to this action, and their intentions, including those set out in the
   11 foregoing Complaint for Injunction in Aid of Arbitration;, and if called on to testify
   12 I would competently testify as to the matters stated herein.
   13                        I verify under penalty of perjury under the laws of the United States of
   14 America that the factual statements in this Complaint concerning 121RN, its
   15 members, and Riverside Community Hospital's actions arc true and correct, as are
   16 the factual statements concerning the allegations in the complaint.
   17
   18               I declare under penalty of perjury under the laws of the State of California
   19 that the foregoing is true and correct.
   20
   21 I            Executed on August 3, 2020, at `Po s oj e            , California.
   22
   23                                                    Frank Torres
   24
   25
   26
   27
   28

          717332v1 11121-30037
